

117 HR 1911 IH: Child Care is Infrastructure Act
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1911IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Ms. Clark of Massachusetts (for herself, Mr. Bowman, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Energy and Commerce, Ways and Means, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide assistance with respect to child care infrastructure, and for other purposes.1.Short title; findings(a)Short titleThis Act may be cited as the Child Care is Infrastructure Act.(b)FindingsCongress makes the following findings:(1)Early care and learning settings directly impact the physical, behavioral, and cognitive development of young children, and these settings should be designed and equipped to keep children safe and help children thrive.(2)An investigation in 10 States conducted by the Office of the Inspector General of the Department of Health and Human Services found that 96 percent of early care and learning facilities inspected during unannounced visits had at least 1 potentially hazardous condition.(3)Approximately 500,000 early care and learning facilities are not regulated under the Safe Drinking Water Act (42 U.S.C. 300f), and only 11 States and New York City require licensed early care and learning facilities to test drinking water within such facilities for lead.(4)A Department of Health and Human Services report from 2015 found that an estimated 2,201 Head Start centers needed facility improvements, including improvements related to rebuilding, renovating, and conducting maintenance on such facilities.(5)Only 2 statewide needs assessments have been conducted:(A)A 2011 statewide study of Massachusetts early care and learning facilities found excessive levels of carbon dioxide in early care and learning facilities throughout the State, insufficient ventilation systems, and furnishings containing formaldehyde.(B)A 2014 statewide study in Rhode Island found that—(i)all centers visited had at least one playground safety hazard;(ii)centers in poor condition tend to serve higher rates of low-income, State-subsidized children; and(iii)nearly 70 percent of early learning centers visited had one or more issues related to the overall building condition, such as water stains, excessive wear, and peeling paint.(6)The National Children’s Facilities Network estimates that the United States would require at least $14 billion to bring existing early care and learning facilities up to professional standards.(7)While data on the condition of facilities is available for 2 States, it is lacking elsewhere. The extent of the problem is impossible to determine without a nationwide assessment of the current condition of existing early care and learning facilities.(8)In 2019, a member of the child care workforce earned a median pay of $24,230 per year, or $11.65 per hour, below the Federal poverty rate for a family of four, which was $26,200 in 2020. (9)Over half of the child care workforce is enrolled in at least one main public benefit program—Medicaid, CHIP, EITC, SNAP, or TANF—compared to 21 percent of the United States population.(10)Poor compensation is associated with lower job satisfaction and higher turnover rates. In absence of quality wages and benefits, the early childhood field will continue to struggle to recruit and retain its workforce. (11)Child care workers who have lower educational attainment, work with infants and toddlers, or come from communities of color earn a lower average wage than their counterparts in the profession. (12)Child care workers caring for children from ages 3 to 5 have a slightly higher educational attainment with 45 percent earning a bachelor’s degree compared to just 19 percent of those teaching younger children. One-third or 34 percent of home-based providers have no higher education and an additional one-third have some college-level education but did not complete a higher education degree.(13)Systemic barriers hamper access to higher education and training for people of color, continuing to affect wages and upward mobility within any given career field including child care. Efforts to address barriers to higher education in the early childhood workforce is critical in increasing diversity across all roles. (14)In the early childhood workforce, 94 percent of workers are women with more than one in five being foreign-born, 15 percent being Black, 21 percent being Hispanic. In total, 40 percent of child care workers are people of color.2.Infrastructure grants to improve child care safety(a)In generalPart A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) is amended by inserting after section 418 the following:418A.Infrastructure grants to improve child care safety(a)Short titleThis section may be cited as the Infrastructure Grants To Improve Child Care Safety Act.(b)Needs Assessments(1)Immediate needs assessment(A)In generalThe Secretary shall conduct an immediate needs assessment of the condition of child care facilities throughout the United States (with priority given to child care facilities that receive Federal funds), that—(i)determines the extent to which the COVID–19 pandemic has created immediate infrastructure needs, including infrastructure-related health and safety needs, which must be addressed for child care facilities to operate in compliance with public health guidelines;(ii)considers the effects of the pandemic on a variety of child care centers, including home-based centers; and(iii)considers how the pandemic has impacted specific metrics, such as—(I)capacity;(II)investments in infrastructure changes;(III)the types of infrastructure changes centers need to implement and their associated costs;(IV)the price of tuition; and(V)any changes or anticipated changes in the number and demographic of children attending.(B)TimingThe immediate needs assessment should occur simultaneously with the first grant-making cycle under subsection (c).(C)ReportNot later than 1 year after the date of the enactment of this section, the Secretary shall submit to the Congress a report containing the result of the needs assessment conducted under subparagraph (A), and make the assessment publicly available.(2)Long-term needs assessment(A)In generalThe Secretary shall conduct a long-term assessment of the condition of child care facilities throughout the United States (with priority given to child care facilities that receive Federal funds). The assessment may be conducted through representative random sampling.(B)ReportNot later than 4 years after the date of the enactment of this section, the Secretary shall submit to the Congress a report containing the results of the needs assessment conducted under subparagraph (A), and make the assessment publicly available.(c)Child care facilities grants(1)Grants to States(A)In generalThe Secretary may award grants to States for the purpose of acquiring, constructing, renovating, or improving child care facilities, including adapting, reconfiguring, or expanding facilities to respond to the COVID–19 pandemic.(B)Prioritized facilitiesThe Secretary may not award a grant to a State under subparagraph (A) unless the State involved agrees, with respect to the use of grant funds, to prioritize—(i)child care facilities primarily serving low-income populations;(ii)child care facilities primarily serving children who have not attained the age of 5 years;(iii)child care facilities that made maximum health and safety modifications to account for the impact of the COVID–19 pandemic;(iv)child care facilities that operate under nontraditional hours; and(v)child care facilities located in rural or underserved communities.(C)Duration of grantsA grant under this subsection shall be awarded for a period of not more than 5 years.(D)ApplicationTo seek a grant under this subsection, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, which information shall—(i)be disaggregated as the Secretary may require; and(ii)include a plan to use a portion of the grant funds to report back to the Secretary on the impact of using the grant funds to improve child care facilities.(E)PriorityIn selecting States for grants under this subsection, the Secretary shall prioritize States that—(i)plan to improve center-based and home-based child care programs, which may include a combination of child care and early Head Start or Head Start programs;(ii)aim to meet specific needs across urban, suburban, or rural areas as determined by the State; and(iii)show evidence of collaboration with—(I)local government officials;(II)other State agencies;(III)nongovernmental organizations, such as—(aa)organizations within the philanthropic community;(bb)certified community development financial institutions as defined in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702) that have been certified by the Community Development Financial Institutions Fund (12 U.S.C. 4703); and(cc)organizations that have demonstrated experience in—(AA)providing technical or financial assistance for the acquisition, construction, renovation, or improvement of child care facilities;(BB)providing technical, financial, or managerial assistance to child care providers; and(CC)securing private sources of capital financing for child care facilities or other low-income community development projects; and(IV)local community organizations, such as—(aa)child care providers;(bb)community care agencies;(cc)resource and referral agencies; and(dd)unions.(F)ConsiderationIn selecting States for grants under this subsection, the Secretary shall consider—(i)whether the applicant—(I)has or is developing a plan to address child care facility needs; and(II)demonstrates the capacity to execute such a plan; and(ii)after the date the report required by subsection (b)(1)(C) is submitted to the Congress, the needs of the applicants based on the results of the assessment.(G)Diversity of awardsIn awarding grants under this section, the Secretary shall give equal consideration to States with varying capacities under subparagraph (F).(H)Matching requirement(i)In generalAs a condition for the receipt of a grant under subparagraph (A), a State that is not an Indian tribe shall agree to make available (directly or through donations from public or private entities) contributions with respect to the cost of the activities to be carried out pursuant to subparagraph (A), which may be provided in cash or in kind, in an amount equal to 10 percent of the funds provided through the grant.(ii)Determination of amount contributedContributions required by clause (i) may include—(I)amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government; or(II)philanthropic or private-sector funds.(I)ReportNot later than 6 months after the last day of the grant period, a State receiving a grant under this paragraph shall submit a report to the Secretary as described in subparagraph (D)—(i)to determine the effects of the grant in constructing, renovating, or improving child care facilities, including any changes in response to the COVID–19 pandemic and any effects on access to and quality of child care; and(ii)to provide such other information as the Secretary may require.(J)Amount limitThe annual amount of a grant under this paragraph may not exceed $35,000,000.(2)Grants to intermediary organizations(A)In generalThe Secretary may award grants to intermediary organizations, such as certified community development financial institutions, tribal organizations, or other organizations with demonstrated experience in child care facilities financing, for the purpose of providing technical assistance, capacity building, and financial products to develop or finance child care facilities.(B)ApplicationA grant under this paragraph may be made only to intermediary organizations that submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(C)PriorityIn selecting intermediary organizations for grants under this subsection, the Secretary shall prioritize intermediary organizations that—(i)demonstrate experience in child care facility financing or related community facility financing;(ii)demonstrate the capacity to assist States and local governments in developing child care facilities and programs;(iii)demonstrate the ability to leverage grant funding to support financing tools to build the capacity of child care providers, such as through credit enhancements;(iv)propose to focus on child care facilities that operate under nontraditional hours;(v)propose to meet a diversity of needs across States and across urban, suburban, and rural areas at varying types of center-based, home-based, and other child care settings, including early care programs located in freestanding buildings or in mixed-use properties; and(vi)propose to focus on child care facilities primarily serving low-income populations and children who have not attained the age of 5 years.(D)Amount limitThe amount of a grant under this paragraph may not exceed $10,000,000.(3)ReportNot later than the end of fiscal year 2026, the Secretary shall submit to the Congress a report on the effects of the grants provided under this subsection, and make the report publically accessible.(d)Labor standards for all grantsThe Secretary shall require that each entity, including grantees and subgrantees, that applies for an infrastructure grant for constructing, renovating, or improving child care facilities, including adapting, reconfiguring, or expanding such facilities, which is funded in whole or in part under this section, shall include in its application written assurance that all laborers and mechanics employed by contractors or subcontractors in the performance of construction, alternation or repair, as part of such project, shall be paid wages at rates not less than those prevailing on similar work in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code (commonly referred to as the Davis-Bacon Act), and with respect to the labor standards specified in such subchapter the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (15 Fed. Reg. 3176; 5 U.S.C. App.).(e)Limitations on authorization of appropriations(1)In generalTo carry out this section, there is authorized to be appropriated $10,000,000,000 for fiscal year 2022, which shall remain available through fiscal year 2026.(2)Reservations of funds(A)Indian tribesThe Secretary shall reserve 3 percent of the total amount made available to carry out this section, for payments to Indian tribes.(B)TerritoriesThe Secretary shall reserve 3 percent of the total amount made available to carry out this section, for payments to territories.(3)Grants for intermediary organizationsNot less than 10 percent and not more than 15 percent of the total amount made available to carry out this section may be used to carry out subsection (c)(2).(4)Limitation on use of funds for needs assessmentsNot more than $5,000,000 of the amounts made available to carry out this section may be used to carry out subsection (b).(f)Definition of StateIn this section, the term State has the meaning provided in section 419, except that it includes the Commonwealth of the Northern Mariana Islands and any Indian tribe..(b)Exemption of territory grants from limitation on total payments to the territoriesSection 1108(a)(2) of such Act (42 U.S.C. 1308(a)(2)) is amended by inserting 418A(c), after 413(f),.3.Early childhood educator loan assistance programPart Q of title III of the Public Health Service Act (42 U.S.C. 280h) is amended by adding at the end the following:399Z–3.Early childhood educator loan assistance program(a)AuthorityThe Secretary may carry out a program of entering into contracts with eligible early childhood educators under which such educators agree to serve for a period of 5 years as early childhood educators with a qualified employer, in consideration of the Federal Government agreeing to repay, for each year of such service, not more than $6,000 of the principal and interest of the educational loans of such educators.(b)RecertificationAn eligible early childhood educator seeking to continue to receive payments under this section shall submit on an annual basis to the Secretary such information as the Secretary may require to certify that the educator is continuing to meet the criteria to be considered an eligible educator.(c)Maximum amount of loanThe total amount of payments received by an eligible early childhood educator under this section may not exceed the total amount of the principal and interest of the educational loans of such educator.(d)Applicability of certain provisionsThe following provisions of the National Health Service Corps Loan Assistance Program established in subpart III of part D shall apply to the program established under this section in the same manner and to the same extent as such provisions apply to the National Health Service Corps Loan Assistance Program:(1)Paragraphs (1) through (3) of section 338B(c) (relating to application information, understandability, and availability).(2)Section 338B(c)(4) (relating to recruitment and retention).(3)Section 338B(d) (relating to factors considered in providing contracts).(4)Section 338(e) (relating to the approval required for participation).(5)Section 338B(f) (relating to contents of contracts).(6)Section 338B(g) (relating to payments, including repayment schedule and tax liability).(e)Report to CongressNot later than 5 years after the date of the enactment of this section, the Secretary shall submit to Congress a report on the implementation of this section.(f)DefinitionsIn this section:(1)The term eligible early childhood educator means an individual that—(A)as of the date on which the agreement referred to in subsection (a)(1) is entered into—(i)has outstanding Federal direct loans obtained for purposes of pursuing an associate’s degree, a 4-year bachelor’s degree, a graduate degree, or a combined bachelor and master’s degree, in early childhood education or a related field from an accredited institution (including any such loan for which the individual is enrolled in an income-based repayment plan); and(ii)is in good standing with respect to the loans referred to in clause (i); and(B)agrees to—(i)serve as an early childhood educator with a qualified employer for a period of not less than 5 years; and(ii)make timely payments with respect to the loans described in subparagraph (A)(i).(2)The term qualified employer means a childcare provider that receives or is eligible to receive vouchers or assistance under the Child Care and Development Block Grant Act of 1990.(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2022 through 2027..4.Grants for early childhood educators(a)In generalBeginning not later than 180 days after the date of the enactment of this Act, the Secretary of Education (referred to in this section as the Secretary) shall carry out a program under which the Secretary makes payments to institutions of higher education with a qualified early childhood educator program to enable such institutions to make grants, on a competitive basis, to eligible individuals who file an application and agreement in accordance with subsections (b) and (c).(b)Applications(1)In generalThe Secretary shall periodically set dates by which eligible individuals shall file applications for a grant under this section. Each eligible individual desiring a grant under this section shall file an application containing such information and assurances as the Secretary may determine necessary to enable the Secretary to carry out the functions and responsibilities of this section.(2)RenewalA grant awarded under this section may be renewed for additional one-year periods if—(A)the recipient submits a renewal application containing such information and assurances as the Secretary may determine necessary; and(B)the grant is renewed not more than three times, for a total of not more than four academic years for each eligible recipient.(c)Service obligation(1)Agreements to serveEach application under subsection (b) shall include, or be accompanied by—(A)an agreement by the applicant that—(i)in the event that the applicant receives a grant under this section, the applicant shall—(I)serve as a full-time or part-time educator in a licensed early learning program for a total of not less than one academic year, and four additional months for each subsequent grant renewal, within two years after the date on which the period of time covered by the grant is completed; and(II)submit a certification of employment by the employing early learning program in such form as the Secretary may determine necessary; and(ii)in the event that the applicant is determined to have failed or refused to carry out such service obligation, the sum of the amounts of any grants received by such applicant under this section will be treated as a loan and collected from the applicant in accordance with paragraph (3) and the regulations thereunder; and(B)a plain-language disclosure form developed by the Secretary that clearly describes the nature of the grant award, the service obligation, and the loan repayment requirements that are the consequence of the failure to complete the service obligation.(2)Treatment of concurrent serviceAn individual who serves as a full or part-time educator in a licensed early childhood education program concurrently while enrolled in a qualified early childhood educator program may count such service toward the fulfillment of the service obligation in the agreement under paragraph (1).(3)Repayment for failure to complete serviceExcept as provided in paragraph (4), in the event that any recipient of a grant under this section fails or refuses to comply with the service obligation in the agreement under paragraph (1), the sum of the amounts of any grants received by such recipient shall, upon a determination of such a failure or refusal in such service obligation, be treated as a Federal Direct Unsubsidized Stafford Loan under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) except that—(A)no interest shall accrue on such amounts; and(B)such amounts shall be subject to repayment in accordance with—(i)an income-contingent or income-based repayment plan, if the individual meets the eligibility requirements for such a repayment plan; and(ii)such other terms and conditions as are specified by the Secretary in regulations promulgated under this section.(4)Hardship extensionIn the case of a recipient who has made a good faith effort to find employment in a licensed early learning program and has been unable to acquire such employment, the Secretary is authorized to provide a hardship extension for a period of not more than one year to grant recipients who fail to complete their service requirement within a 2-year period.(d)Grant amountAn eligible individual selected to receive a grant or a grant renewal under this section shall receive a grant in an amount not to exceed $3,000 for each academic year during which the individual is enrolled on a full-time or part-time basis in the qualified early childhood educator program for which the grant was awarded.(e)Grant disbursementPayments under this section shall be made in accordance with regulations promulgated by the Secretary for such purpose and in such manner as will best accomplish the purposes of this section, provided—(1)any disbursement made by crediting a grant recipient’s account shall be limited to tuition and fees and other materials necessary for the completion of coursework as determined by the Secretary; and(2)not less than 85 percent of any funds provided to an eligible institution under subsection (a) shall be advanced to the eligible institution prior to the start of each payment period and shall be based upon an amount requested by the institution as needed to cover the total cost of grants awarded to eligible recipients until such time as the Secretary determines and publishes in the Federal Register with an opportunity for comment, an alternative payment system that provides payments to institutions in an accurate and timely manner, except that this sentence shall not be construed to limit the authority of the Secretary to place an institution on a reimbursement system of payment.(f)Direct paymentNothing in this section shall be construed to prohibit the Secretary from making a grant directly to an eligible individual in a case in which an institution of higher education with a qualified early childhood educator program does not participate in the program under subsection (a).(g)DefinitionsIn this section:(1)Eligible individualThe term eligible individual means an individual who is enrolled on a full-time or part-time basis in a qualified early childhood educator program.(2)Institution of higher educationThe term institution of higher education has the meaning given that term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(3)Qualified early childhood educator programThe term qualified early childhood educator program means a course of study leading to an associate’s degree or a certificate in early childhood education or a related field from an institution of higher education.(4)Licensed early learning programThe term licensed early learning program means any State-licensed or State-regulated program or provider, regardless of setting or funding source, that provides early care and education for children from birth to kindergarten entry, including, but not limited to, programs operated by child care centers and in family child care homes.(h)Authorization of appropriations(1)In generalThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2026.(2)LimitationOf the amount made available under paragraph (1) in any fiscal year, not more than 3 percent may be used for evaluation, monitoring, salaries, and administrative expenses.5.CCAMPIS ReauthorizationSection 419N of the Higher Education Act of 1965 (20 U.S.C. 1070e) is amended—(1)in subsection (b)—(A)in paragraph (2)—(i)in subparagraph (A)—(I)by striking The amount and inserting Except as provided in subparagraph (C), the amount; and(II)by striking 1 percent and inserting 2 percent;(ii)in subparagraph (B)(ii), by striking subsection (g) and inserting subsection (h); and(iii)by adding at the end the following:(C)Performance bonus(i)In generalNotwithstanding subparagraph (A), for any fiscal year for which the amount appropriated under subsection (h) is not less than $140,000,000, the Secretary may pay a performance bonus to an eligible institution of higher education.(ii)Maximum amountA bonus paid to an eligible institution of higher education under clause (i) for a fiscal year shall not exceed an amount equal to 20 percent of the amount of the annual grant payment received by the institution under paragraph (3)(B) for the fiscal year preceding the fiscal year for which the bonus is paid.(iii)Use of bonusA bonus received by an institution under clause (i) shall be used by the institution in the same manner as a grant under this section and shall be treated as grant funds for purposes of the application of paragraph (5), except that the Secretary may extend the grant period as necessary for the institution to use such bonus.(iv)Eligible institution of higher educationIn this subparagraph, the term eligible institution of higher education means an institution of higher education that—(I)has received a grant under this section for not less than the period of three consecutive fiscal years preceding the fiscal year in which the bonus is paid under clause (i);(II)for each such preceding fiscal year, has met or exceeded the performance levels established by the institution for such year under subsection (e)(1)(B)(v); and(III)has demonstrated the need for such bonus.; and(B)in paragraph (3)—(i)in subparagraph (A), by striking 4 years and inserting 5 years; and(ii)in subparagraph (B), by striking subsection (e)(2) and inserting subsection (e)(3);(2)by amending subsection (c) to read as follows:(c)Applications(1)In generalAn institution of higher education desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. Such application shall—(A)demonstrate that the institution is an eligible institution described in subsection (b)(4);(B)specify the amount of funds requested;(C)demonstrate the need of low-income students at the institution for campus-based child care services by including in the application—(i)information regarding student demographics, including whether the student is a full-time or part-time student;(ii)an assessment of child care capacity on or near campus;(iii)information regarding the waiting lists for child care services on or near campus;(iv)information regarding additional needs created by concentrations of poverty or by geographic isolation;(v)information about the number of low-income student parents being served through campus-based child care services; and(vi)other relevant data;(D)specify the estimated percentage of the institution’s grant that will be used directly to subsidize the fee charged for on-campus and off-campus childcare, respectively, for low-income students;(E)contain a description of the activities to be assisted, including whether the grant funds will support an existing child care program or a new child care program;(F)identify the resources, including technical expertise and financial support, that the institution will draw upon to support the child care program and the participation of low-income students in the program (such as accessing social services funding, using student activity fees to help pay the costs of child care, using resources obtained by meeting the needs of parents who are not low-income students, and accessing foundation, corporate, or other institutional support) and demonstrate that the use of the resources will not result in increases in student tuition;(G)contain an assurance that the institution will meet the child care needs of low-income students through the provision of services, or through a contract for the provision of services;(H)describe the extent to which the child care program will coordinate with the institution’s early childhood education curriculum, to the extent the curriculum is available, to meet the needs of the students in the early childhood education program at the institution, and the needs of the parents and children participating in the child care program assisted under this section;(I)in the case of an institution seeking assistance for a new child care program—(i)provide a timeline, covering the period from receipt of the grant through the provision of the child care services, delineating the specific steps the institution will take to achieve the goal of providing low-income students with child care services;(ii)specify any measures the institution will take to assist low-income students with child care during the period before the institution provides child care services; and(iii)include a plan for identifying resources needed for the child care services, including space in which to provide child care services, and technical assistance if necessary;(J)contain an assurance that any child care facility assisted under this section will meet the applicable State and local government licensing, certification, approval, or registration requirements;(K)in the case of an institution that is awarded a grant under this section after the date of the enactment of the College Affordability Act, provide an assurance that, not later than three years after the date on which such grant is awarded, any child care facility assisted with such grant will—(i)meet Head Start performance standards under subchapter B of chapter 13 of title 45, Code of Federal Regulations (as in effect on the date of enactment of the College Affordability Act) and any successor regulations;(ii)be in the top tier of the quality rating improvement system for such facilities used by the State in which the facility is located;(iii)meet the licensing requirements of the State in which the facility is located and the quality requirements under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.); or(iv)be accredited by a national early childhood accrediting body with demonstrated valid and reliable program quality standards;(L)contain an assurance that the institution, when applicable, will make information available to students receiving child care services provided under this section about the eligibility of such students and their dependents for assistance under the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the special supplemental nutrition program for women, infants, and children under the Child Nutrition Act of 1966 (42 U.S.C. 1786), and the program of block grants for States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); and(M)contain an abstract summarizing the contents of such application and how the institution intends to achieve the purpose under subsection (a).(2)Technical assistanceThe Secretary may provide technical assistance to eligible institutions to help such institutions qualify, apply for, and maintain a grant under this section.;(3)in subsection (d)—(A)in the matter preceding paragraph (1), by striking to institutions of higher education that submit applications describing programs that;(B)by amending paragraph (1) to read as follows:(1)based on the extent to which institutions of higher education that submit applications for such a grant leverage local or institutional resources, including in-kind contributions, to support the activities assisted under this section;; (C)by redesignating paragraph (2) as paragraph (3);(D)by inserting after paragraph (1), the following:(2)to institutions of higher education that, compared to other institutions of higher education that submit applications for such a grant, demonstrate a high likelihood of need for campus-based child care based on student demographics (such as a high proportion of low-income students or independent students); and; and(E)in paragraph (3) (as redesignated by subparagraph (C)), by inserting to institutions of higher education that submit applications describing programs that before utilize; and(4)in subsection (e)—(A)in paragraph (1)(B)—(i)by redesignating clauses (ii), (iii), and (iv) as clauses (vi), (vii), and (viii), respectively; and(ii)by striking the semicolon at the end of clause (i) and inserting the following:, which shall include—(I)the number of full- and part-time students, respectively, receiving child care services under this section at least once per week during the academic year;(II)the number of credits accumulated by students receiving such child care services; and(III)the number of students receiving child care services under this section at least once per week during the academic year who—(aa)remain enrolled at the institution during the academic year for which they received such services;(bb)enroll at the institution for the following academic year; and(cc)graduate or transfer within—(AA)150 percent of the normal time for completion of a student’s four-year degree granting program; or(BB)200 percent of the normal time for completion of a student’s two-year degree-granting program;(ii)with respect to the total student enrollment at the institution and the total enrollment of low-income students at the institution, respectively—(I)the rate at which students who complete an academic year at the institution re-enroll in the institution for the following academic year; and(II)the percentage of students graduating or transferring within—(aa)150 percent of the normal time for completion of a student’s four-year degree granting program; or(bb)200 percent of the normal time for completion of a student’s two-year degree granting program;(iii)the percentage of the institution’s grant that was used directly to subsidize the fee charged for on-campus and off-campus childcare, respectively, for low-income students;(iv)whether the institution restricts eligibility for child care services to only full-time students;(v)the sufficiently ambitious levels of performance established for such year by the institution that demonstrate meaningful progress and allow for meaningful evaluation of program quality based on the information in clauses (i)(III) and (iii);;(B)by redesignating paragraph (2) as paragraph (3);(C)by inserting after paragraph (1) the following:(2)Report(A)Report requiredOn an annual basis, the Secretary shall submit to the authorizing committees a report that includes—(i)a summary of the information described in paragraph (1); and(ii)each abstract submitted under subsection (c)(1)(M) by an institution of higher education that receives a grant under this section.(B)Public availabilityThe Secretary shall make each report submitted under subparagraph (A) publicly available.; (D)in paragraph (3), as so redesignated, by inserting (other than the information provided under subparagraph (B)(v) of such paragraph) after paragraph (1); and(E)by adding at the end the following:(4)Technical assistanceThe Secretary shall provide technical assistance to institutions of higher education receiving grants under this section to help such institutions meet the reporting requirements under this subsection.;(5)by redesignating subsection (g) as subsection (h);(6)by inserting after subsection (f) the following:(g)NondiscriminationNo person in the United States shall, on the basis of actual or perceived race, color, religion, national origin, sex (including sexual orientation, gender identity, pregnancy, childbirth, a medical condition related to pregnancy or childbirth, and sex stereotype), or disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination by any program funded, in whole or in part, with funds made available under this section or with amounts appropriated for grants, contracts, or certificates administered with such funds.; and (7)in subsection (h), as so redesignated, by striking such sums as may be necessary for fiscal year 2009 and inserting $200,000,000 for fiscal year 2022.6.Evaluation of applications for assistance under Choice Neighborhoods InitiativeIn providing assistance for fiscal year 2021 and any fiscal year thereafter under the Choice Neighborhoods Initiative of the Secretary of Housing and Urban Development (pursuant to section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v)), the Secretary shall consider early care and learning facilities for children as a neighborhood asset for purposes of evaluating applications for planning and implementation grants, shall ensure that any metric for evaluating such applications gives credit for the provision of early care and learning facilities under a neighborhood plan, and shall include early care and learning facilities as such an asset in any Notice of Funding Availability for any such fiscal year.